Citation Nr: 0924094	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  07-11 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUES

Entitlement to service connection for asbestosis.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1944 to April 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002 & Supp. 2008).


FINDINGS OF FACT

The competent and probative medical evidence preponderates 
against a finding that the Veteran has a current diagnosis of 
asbestosis.


CONCLUSION OF LAW

Asbestosis was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In April 2004 and September 2005 VA sent the Veteran letters 
informing him of the types of evidence needed to substantiate 
his claim and its duty to assist him in substantiating his 
claim under the VCAA.  The letters informed the Veteran that 
VA would assist him in obtaining evidence necessary to 
support his claim, such as medical records, employment 
records, or records from other Federal agencies.  He was 
advised that it is his responsibility to provide or identify, 
and furnish authorization where necessary for the RO to 
obtain, any supportive evidence pertinent to his claim.  See 
38 C.F.R. § 3.159(b)(1).  Although no longer required, the 
appellant was also asked to submit evidence and/or 
information in his possession to the RO.

The Board finds that the content of the letters provided to 
the Veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the September 2004 and 
January 2006 rating decisions, August 2005 and December 2006 
SOCs, and February 2007 and November 2007 SSOCs explained the 
basis for the RO's action, and the SOCs and SSOCs provided 
him with additional 60-day periods to submit more evidence.  
It appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

Moreover, the Veteran has not demonstrated any prejudicial or 
harmful error in VCAA notice, and any presumption of error as 
to the first element of VCAA notice has been rebutted in this 
case.  See Shinseki v. Sanders, supra. 

In addition to the foregoing harmless-error analysis, to 
whatever extent the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the Veteran in 
proceeding with the present decision.  Since the claim for 
service connection is being denied, no effective date will be 
assigned, so there can be no possibility of any prejudice to 
the Veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Relevant Law, Factual Background, and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303(a) (2008).  Service connection may be 
granted for disease that is diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must (1) be medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestos-related 
diseases.  However, in 1988 VA issued a circular on asbestos-
related diseases which provided guidelines for considering 
asbestos compensation claims.  See Department of Veterans 
Benefits, Veterans Administration, DVB Circular 21-88-8, 
Asbestos-Related Diseases (May 11, 1988).  The information 
and instructions contained in the DVB Circular have since 
been included in VA Adjudication Procedure Manual, M21-1, 
part VI, para. 7.21 (Oct. 3, 1997) (hereinafter "M21-1").  
Subsequently, an opinion by the VA General Counsel discussed 
the development of asbestos claims.  VAOPGCPREC 4-2000 (April 
13, 2000).

The Board notes that the aforementioned provisions of M21-1 
were rescinded and reissued as amended in a manual rewrite 
(MR) in 2005.  See M21-1MR, Part IV, Subpart ii, Chap. 1, 
Sec. H, Para. 29, entitled "Developing Claims for Service 
Connection for Asbestos-Related Diseases," and Part IV, 
Subpart ii, Chap. 2, Sec. C, Para. 9, entitled "Service 
Connection for Disabilities Resulting from Exposure to 
Asbestos."

VA must analyze the veteran's claim of entitlement to service 
connection for asbestosis under these administrative 
protocols using the following criteria.  Ennis v. Brown, 4 
Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 
432 (1993).  The latency period for asbestos-related diseases 
varies from 10 to 45 or more years between first exposure and 
development of disease.  The exposure may have been direct or 
indirect, and the extent or duration of exposure is not a 
factor.  M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 
29a.

The manual provisions acknowledge that inhalation of asbestos 
fibers and/or particles can result in fibrosis and tumors, 
and produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, and cancer of the 
lung, gastrointestinal tract, larynx, pharynx and urogenital 
system (except the prostate), with the most common resulting 
disease being interstitial pulmonary fibrosis (asbestosis).  
Also noted is the increased risk of bronchial cancer in 
individuals who smoke cigarettes and have had prior asbestos 
exposure.  As to occupational exposure, exposure to asbestos 
has been shown in insulation and shipyard workers, and 
others.  The clinical diagnosis of asbestosis requires a 
history of exposure and radiographic evidence of parenchymal 
lung disease.  M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, 
Para. 9a-f.

The manual further provides that VA must determine whether 
military records demonstrate evidence of asbestos exposure in 
service; whether there is pre-service and/or post-service 
evidence of occupational or other asbestos exposure; and then 
make a determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information pertinent to the veteran.  
M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9h.

The Veteran was denied service connection for asbestosis in a 
September 2004 rating decision.  He submitted a timely Notice 
of Disagreement in September 2004, and an SOC was issued in 
August 2005.  The Veteran's representative withdrew his claim 
in August 2005, and simultaneously submitted a new claim for 
service connection for asbestosis.  Since the period to 
perfect the appeal of the original claim had not lapsed 
before the new claim was filed, the Board will treat the 
present claim as being for service connection rather than a 
request to reopen a previously denied claim.

The Veteran's military records show that he served aboard the 
USS Astoria as a Seaman First Class.  J.B., who served with 
the Veteran on the USS Astoria, wrote in June 2004 that their 
duties included chipping paint and painting, which required 
working on and near asbestos covered pipes.  They also worked 
in the laundry room, where they were around chemicals and 
inhaled soap and bleach.  Mr. B and D.D., who also served 
with the Veteran, separately wrote that the ship was damaged 
in a typhoon off the coast of Luzon in December 1944 and that 
it sustained Kamikaze attacks.

The Veteran's service treatment records do not show any 
complaints, treatment, or diagnoses of any respiratory 
diseases.

Post-service records show that September 1994 X-rays from 
private treatment showed fibrosis and scarring with probable 
calcified diaphragmatic plaque, suggesting previous asbestos 
exposure.  November 1995 chest X-rays from private treatment 
were compared with February 1995 X-rays, and calcified 
pleural plaques remained bilaterally.  September 1996 chest 
X-rays showed stable pleural calcifications bilaterally.  
January 2001 chest X-rays showed stable calcific pleural 
plaques that were unchanged from June 1999 and could indicate 
asbestos exposure.  The findings were indicated to not be an 
acute abnormality.  July 2002 and January 2004 chest X-rays 
showed that the Veteran had been stable over the year and a 
half intervals between X-rays.

VA treatment records show that an October 2002 chest X-ray 
indicated a history of asbestos exposure.

January 2004 X-rays from private treatment showed calcified 
pleural plaques consistent with previous asbestos exposure.  
R.H.L., M.D., a family physician who treated the Veteran, 
wrote in January 2004 that the Veteran had had abnormal chest 
X-rays compatible with asbestosis for many years.  Dr. L 
continued that the Veteran's only asbestos exposure was when 
he served in the Navy.  An April 2004 CT scan from private 
treatment showed bilateral calcified pleural plaques 
consistent with asbestos related pleural disease.

The Veteran had a respiratory VA examination in June 2004 at 
which he reported sometimes feeling shortness of breath and 
having difficulty getting enough air on inspiration.  He 
occasionally woke up from sleep short of breath and on brief 
exertion he had rapid respirations.  He would get short of 
breath from climbing one flight of stairs, and could walk a 
mile on level or slightly upgrade ground before being stopped 
due to shortness of breath.  He had an occasional cough with 
a feeling of sputum in his throat, and had not had any bloody 
sputum.  He did not use inhalers or oxygen, had not been 
incapacitated because of breathing, and his weight had been 
constant.  On examination, he was not in acute distress and 
his respiratory rate was 16, not labored.  In addition, there 
were no pathologic breathing sounds.  

The examiner opined that pulmonary function testing showed 
normal lung volumes for the Veteran's age and depressed FEF 
25-75, indicating some small airway disease.  There was no 
response to a bronchodilator, which indicated that the 
disease was not asthmatic, and there was normal monoxide 
diffusion, indicating no significant fibrosis.  In addition, 
an EKG showed no significant abnormality.  While the examiner 
noted that the Veteran had been exposed to asbestos, he did 
not diagnose him with asbestosis.

At October 2004 VA treatment for co-managed care, the Veteran 
was noted to have asbestosis and a baseline chest X-ray.  
December 2004 X-rays from VA treatment showed no significant 
change.  The Veteran was noted to have numerous bilateral 
calcified pleural and diaphragmatic plaques consistent with 
asbestos exposure.  His lungs appeared clear with no evidence 
of fibrosis.  X-rays from later in December 2004 showed 
moderately expanded clear lungs with sharp costophrenic 
sulci, multiple bilateral diaphragmatic and bilateral pleural 
calcified plaques, and no evidence of pulmonary fibrosis.

At May 2005 and September 2006 VA treatment for co-managed 
care, the Veteran was noted to have asymptomatic asbestosis.

The Veteran wrote in an undated statement submitted to the RO 
in October 2005 that before service he had worked from July 
1943 to March 1944 as a welder in a Navy yard, and after 
service he had worked as a cabinet assembler from July 1948 
to October 1990.

Dr. L wrote in January 2007 that he had been following the 
Veteran since 1991, and that he had had chest X-rays 
consistent with asbestos exposure since 1994.  He continued 
that it was difficult to know whether the Veteran would 
ultimately develop mesothelioma but that he was at risk.  Dr. 
L felt that the Veteran was exposed to asbestos during his 
service in the Navy, although he did not actually diagnose 
the Veteran with asbestosis.  

The Veteran wrote on his February 2007 VA Form 9 that during 
his service he had to wire-brush off old paint and prime, 
that he crawled around asbestos wrapped pipes, that he made 
repairs throughout the ship including the engine and boiler 
rooms, and that at captain's inspection he had to wipe down 
the asbestos wrapped pipes with damp rags to get the dust 
off.

At May 2007 VA psychiatric treatment the Veteran said that he 
was worried about his "asbestos scarred" lungs.

The Veteran had an informal conference with a Decision Review 
Officer at the RO in June 2007.  The conference report, which 
the Veteran signed, indicates that he needed a diagnosis of a 
medical condition and that it would be helpful to have 
clearer nexus evidence as to in-service asbestos exposure.  
The Veteran was to get a diagnosis letter within 60 days.

Private treatment notes with F.E.C., M.D., from July 2007 
indicate that the Veteran had dyspnea, a cough, and a history 
of asbestosis.  Testing showed a normal spirometry and static 
lung volumes, diffusion capacity, and airway resistance.  
After bronchodilators, FEF max (peak flow) improved by 37 
percent and airway resistance improved by 27 percent.  Dr. C 
opined that this suggested possible mild reactive airway 
disease, and clinical correlation was recommended.

September 2007 VA clinic treatment notes from the Veteran's 
annual visit indicate that he had asymptomatic asbestosis.  
The Veteran described his outside pulmonary function testing 
as "pretty good."

The Veteran has also submitted job descriptions of a Navy 
seaman, information from the Internet on Naval asbestos and 
mesothelioma cases, and Board decisions from other veterans' 
claims related to asbestos exposure.  The documentation on 
the duties of a seaman helps to verify the tasks that the 
Veteran and his shipmates indicated they performed.  The 
information on Naval asbestos and mesothelioma cases and the 
Board decisions from other veterans' claims does not relate 
to the Veteran's medical history or his personal history of 
exposure to asbestos, and therefore it is not of significant 
probative value.

The Board notes that, although the Veteran was diagnosed with 
asbestosis at VA treatment, there is no indication from the 
records that this was from anything other than his own 
recounting of his medical history.  In October 2002 he was 
noted to have a history of asbestos exposure, but no 
diagnosis was made.  He was noted to have asbestosis in 
October 2004, but his chest X-ray was described as baseline 
and there is no indication from the record of how that 
diagnosis was reached.  He was noted to have asymptomatic 
asbestosis in May 2005, September 2006, and September 2007, 
and again the treating providers did not indicate what 
clinical findings or test results they used to make the 
diagnosis of asbestosis.  Likewise, Dr. C wrote in July 2007 
treatment notes that the Veteran had a history of asbestosis, 
but there is no indication that he reached that conclusion 
from anything other than the Veteran's account of his own 
medical history.  

A mere transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  In addition, It has been held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  We recognize that such a medical notation cannot be 
rejected solely because it is based upon a history supplied 
by the veteran, but the critical question is whether it is 
credible in light of all the evidence in the record.  
Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); Coburn 
v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject 
such statements of the veteran if rebutted by the overall 
weight of the evidence).

Dr. L has written that the Veteran has a history of exposure 
to asbestos, and he noted that the Veteran has had X-rays 
consistent with asbestos exposure since 1994.  However, Dr. L 
has not actually diagnosed the Veteran with asbestosis.  
Likewise, the June 2004 VA examiner noted that the Veteran 
had been exposed to asbestos but did not diagnose him with 
asbestosis.

After a careful review of the evidence, the Board finds that 
service connection for asbestosis has not been established.  
While the record contains X-rays showing that the Veteran has 
been exposed to the substance asbestos, the competent 
evidence does not show that he has the disease asbestosis.

We recognize the sincerity of the arguments advanced by the 
Veteran that he has asbestosis that is service connected.  
However, the resolution of issues that involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, requires professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that the Veteran's lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  See also 
Robinson v. Shinseki, No. 2008-7096 (Fed. Cir. March 3, 2009) 
(confirming that, "in some cases, lay evidence will be 
competent and credible evidence of etiology").  However, 
asbestosis requires specialized training for a determination 
as to diagnosis and causation, and is therefore not 
susceptible of lay opinions on etiology.  

Because the evidence preponderates against the claim of 
service connection for asbestosis, the benefit-of-the-doubt 
doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for asbestosis is denied.



____________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


